Title: To James Madison from Miles King, 3 March 1789
From: King, Miles
To: Madison, James


Dear Sir,
Virginia Hampton 3rd March 1789.
I congratulate you and our Country in being Elected as one of the Representatives in Congress, I was truly sorry you was not one of our Senators. Be Assured we did every thing in our power for you. You gott Sixty Six Single Votes but Mr. Henrys Interest in the House at that time was two powerfull, but whatever department you are In I well know your Object is the good of Your Country.
Tomorrow is the day for the Meeting of Congress and I expect the first Business you go upon will be the Regulating trade which I think [of] the Most Importance at Present and will take some time to be put on a good and propper footting. You will have gentlemen of Abillitys in Your Body and the Experience of all Nations and it will be your faults if you dont do better than we have for some time. The Naval Officers will be among the first Appointments. How Many may be thought Necessary Congress will determine & the propper places for the Offices to be fixed at will be one Question. You and myself have formerly had some Conversation on that Subject and agreed pretty well. I hope you still will think the Rivers where Offices are Necessary will be Near the Mouths of the Rivers and good and Respectable Men Appointed to those Offices. You will please to Remember that I allways told you I never Would Wish to Hold any Post Under Goverment. I still am of that Opinion and will allways give you my Opinion who is propper Men for Such Offices in our State being well Acquainted with Most Gentlemen in our Country. Wether there Will be an Office Continued at Hampton or Not is to be Considered of but I think Near Hampton will be the best place to. Colo. Grayson who was Stayondd in the War at Hampton for some time & will give you full Information as to the best place. Norfolk is a great trading place but when we was Under the British Goverment they thought Hampton the Most Convenient place but Whether at Hampton or Not, I would begg leave to Recommend One Gentleman in My Real Opinion as the Most fitting Man in my Acquaintance for a Naval Officer. The Gentleman is no Ways Related to me by my long Acquaintance with that Gentleman Authourize’s me to say he ought to be Continued in Office. The Man is Mr. Jacob Wray who was one of the first Officers Appointed in 1776. & is now in Office and I hope you Will Continue him as I am Certain he will do Honour to the Appointment. I have one More favour to Ask of you, Mr William A Bayley who lives in Norfolk a Gentleman who I can Recommend to the Office of Searcher and will Make an Exceeding good one. Both of these Gentlemen are good Friends to the New Goverment. I hope Congress will take up the Amendments proposd. by the States and do What is Necessary without there being a New Convention. I think Many of the Amendments are good & Necessary, but the great point of Direct Taxation will be of the Most Importance, When your Body Meets together and they should think it best for Congress to Retain that, I am perfectly Satisfyd. they Should Retain it. I am very Willing to trust them, but Many of the Opposers to the Goverment will not agree Congress should have that power. Mr. Griffin is the Representative from our District. You May think it odd I did not Vote for him as he and myself was both in favour of the Constituion, but Sir as a friend to my Country I Could not think him a proper Man. You know his Inattention to Business and being two fond of pleasure, I thought we ought to send Men of Example. Mr Harrison nor Mr Selden pleasd. me but hope Mr Griffin will be More Attentive than he Was in Our Assembly. When you have a Minute to Spare I will thank you for a line or two and any Information you May Want from our part of the Country I will give you And Am Dear sir with Real Esteem Your Friend &c
Miles King
 